938 A.2d 592 (2007)
285 Conn. 904
Deborah Rose LINDER
v.
Samuel Jay LINDER.
Supreme Court of Connecticut.
Decided December 14, 2007.
Jeremiah Donovan, Old Saybrook, in support of the petition.
The defendant's petition for certification for appeal from the Appellate Court (AC 28987) is granted, limited to the following issue:
"Where an appellant within the twenty day period allowed for the taking of an appeal files in the trial court a motion for extension of time within which to file the appeal, and the trial court grants the motion *593 (but grants it after the period within which to take an appeal has passed), and the appellant files the appeal within the extension period allowed by the trial court, is the appeal untimely filed?"
The Supreme Court docket number is SC 18066.